I agree with the conclusion reached by the minority opinion. The question whether decedent, Edwards, was an employee of petitioner, Haydis, or an independent contractor, as held by the majority opinion, is a question not free from doubt. Elements tending to constitute either relationship are somewhat intermingled in the transaction. The burden of proof rested upon petitioners to prove affirmatively that decedent was an independent contractor. Section 19 (d), Workmen's Compensation, Insurance and Safety Act, provides as follows:
"The burden of proof lies upon the party holding the affirmative of the issue. The following are affirmative defenses, and the burden of proof shall rest upon the employer to establish them:
"(1) That an injured person claiming to be an employee is an independent contractor or otherwise excluded from the protection of this act, where there is proof that such injured person was at the time of his injury actually performing service for the alleged employer."
There being room for substantial doubt as to whether petitioners have sufficiently overcome the burden cast upon them by a showing that decedent was an independent contractor within the purview and meaning of the Workmen's Compensation, Insurance and Safety Act the award, in my judgment, should be affirmed.
Rehearing denied.
  Wilbur, C. J., Lawlor, J., and Lennon, J., dissenting. *Page 418